United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1775
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
William D. Lamb,                        *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 7, 2007
                                Filed: March 12, 2007
                                 ___________

Before WOLLMAN, HANSEN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Following his guilty plea, William D. Lamb was convicted of one count of
conspiracy to distribute 500 or more grams of methamphetamine, in violation of 18
U.S.C. § 2 and 21 U.S.C. § 841. The district court1 imposed a sentence of 312 months
in prison, to be followed by five years of supervised release. On appeal, Lamb
challenges the district court’s denial of his motion to compel the government to file
a substantial-assistance sentence-reduction motion and further argues that the court
erred in imposing a sentence within his advisory Guidelines range. We affirm.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Lamb’s plea agreement did not include any language regarding Lamb’s
potential cooperation, and the parties confirmed at Lamb’s guilty plea hearing that his
cooperation was not anticipated as a part of the bargain. While Lamb complains that
he was not credited for his pre-indictment assistance, he admits that he provided that
assistance as part of a prior non-prosecution agreement, the terms of which he
violated. The government’s refusal to move for a substantial assistance departure was
not unconstitutional, and thus the court’s refusal to compel that motion was
appropriate. See United States v. Mullins, 399 F.3d 888, 890 (8th Cir. 2005) (where
plea agreement does not require government to file substantial assistance motion,
district court may intervene only if government’s refusal to make such motion was
based on unconstitutional motive, such as unlawful discrimination or other action not
rationally related to legitimate governmental interest). Moreover, Lamb directs us to
nothing in the record to support his claim that the district court did not recognize its
sentencing discretion or that his Guidelines sentence was unreasonable. See United
States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (sentence is unreasonable if it
appears district court gave significant weight to improper factor, failed to fully
consider appropriate factor, or otherwise made clear error of judgment).
Independently reviewing the entirety of the record, we are satisfied the court
understood that the Guidelines were advisory and properly considered the factors
enumerated in 18 U.S.C. § 3553(a) in fashioning its sentence.

      Accordingly, we affirm.
                     ______________________________




                                          -2-